Exhibit 10.1
DIAMONDROCK HOSPITALITY COMPANY
AMENDED AND RESTATED
2004 STOCK OPTION AND INCENTIVE PLAN
(as Amended and Restated on February 27, 2007)
(And as Further Amended on April 28, 2010)

SECTION 1.   GENERAL PURPOSE OF THE PLAN; DEFINITIONS

The name of the plan is the DiamondRock Hospitality Company Amended and Restated
2004 Stock Option and Incentive Plan (the “Plan”). The purpose of the Plan is to
encourage and enable the officers, employees, Non-Employee Directors and other
key persons (including Consultants and prospective employees) of DiamondRock
Hospitality Company, a Maryland corporation (the “Company”), DiamondRock
Hospitality Limited Partnership, L.P., a Delaware limited partnership (the
“Operating Partnership”), and the Company’s other Subsidiaries upon whose
judgment, initiative and efforts the Company largely depends for the successful
conduct of its business to acquire a proprietary interest in the Company. It is
anticipated that providing such persons with a direct stake in the Company’s
welfare will assure a closer identification of their interests with those of the
Company, thereby stimulating their efforts on the Company’s behalf and
strengthening their desire to remain with the Company.
The following terms shall be defined as set forth below:
“Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.
“Administrator” is defined in Section 2(a).
“Award” or “Awards,” except where referring to a particular category of grant
under the Plan, shall include Incentive Stock Options, Non-Qualified Stock
Options, Stock Appreciation Rights, Deferred Stock Awards (which are also
referred to as Deferred Stock Units, Restricted Stock Units or Market Stock
Units), Restricted Stock Awards, Unrestricted Stock Awards, Dividend Equivalent
Rights , Other Share-Based Awards and Performance Unit Awards.
“Board” means the Board of Directors of the Company.
“Change in Control” means any of the following events:
(i) The conclusion of the acquisition (whether by a merger or otherwise) by any
Person (other than a Qualified Affiliate), in a single transaction or a series
of related transactions, of Beneficial Ownership of more than 50 % of (1) the
Company’s outstanding common stock (the “Common Stock”) or (2) the combined
voting power of the Company’s outstanding securities entitled to vote generally
in the election of directors (the “Outstanding Voting Securities”);

 

 



--------------------------------------------------------------------------------



 



(ii) The merger or consolidation of the Company with or into any other Person
other than a Qualified Affiliate, if the directors immediately prior to the
merger or consolidation cease to be the majority of the Board of Directors at
anytime within 12 months of the completion of the merger or consolidation;
(iii) Any one or a series of related sales or conveyances to any Person or
Persons (including a liquidation or dissolution) other than any one or more
Qualified Affiliates of all or substantially all of the assets of the Company or
the Operating Partnership; or
(iv) Incumbent Directors cease, for any reason, to be a majority of the members
of the Board of Directors, where an “Incumbent Director” is (1) an individual
who is a member of the Board of Directors on the effective date of this Plan or
(2) any new director whose appointment by the Board of Directors or whose
nomination for election by the stockholders was approved by a majority of the
persons who were already Incumbent Directors at the time of such appointment,
election or approval, other than any individual who assumes office initially as
a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors or as a result of an agreement to avoid or settle such a contest or
solicitation.
A Change in Control shall also be deemed to have occurred upon the completion of
a tender offer for the Company’s securities representing more than 50% of the
Outstanding Voting Securities, other than a tender offer by a Qualified
Affiliate.
For purposes of this definition of Change in Control, the following definitions
shall apply: (A) “Beneficial Ownership,” “Beneficially Owned” and “Beneficially
Owns” shall have the meanings provided in Exchange Act Rule 13d-3; (B) “Person”
shall mean any individual, entity, or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), including any natural person,
corporation, trust, association, company, partnership, joint venture, limited
liability company, legal entity of any kind, government, or political
subdivision, agency or instrumentality of a government, as well as two or more
Persons acting as a partnership, limited partnership, syndicate or other group
for the purpose of acquiring, holding or disposing of the Company’s securities;
and (C) “Qualified Affiliate” shall mean (I) any directly or indirectly wholly
owned subsidiary of the Company or the Operating Partnership; (II) any employee
benefit plan (or related trust) sponsored or maintained by the Company or the
Operating Partnership or by any entity controlled by the Company or the
Operating Partnership; or (III) any Person consisting in whole or in part of the
Executive or one or more individuals who are then the Company’s Chief Executive
Officer or any other named executive officer (as defined in Item 402 of
Regulation S-K under the Securities Act of 1933) of the Company as indicated in
its most recent securities filing made before the date of the transaction.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
Code, and related rules, regulations and interpretations.

 

2



--------------------------------------------------------------------------------



 



“Committee” means the Committee of the Board referred to in Section 2.
“Consultant” means any natural person that provides bona fide services to the
Company, and such services are not in connection with the offer or sale of
securities in a capital-raising transaction and do not directly or indirectly
promote or maintain a market for the Company’s securities.
“Covered Employee” means an employee who is a “Covered Employee” within the
meaning of Section 162(m) of the Code.
“Deferred Stock Award” means Awards granted pursuant to Section 8.
“Dividend Equivalent Right” means Awards granted pursuant to Section 11.
“Effective Date” means the date on which the Plan is approved by stockholders as
set forth in Section 20.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.
“Fair Market Value” of the Stock on any given date means the fair market value
of the Stock determined in good faith by the Administrator; provided, however,
that if the Stock is admitted to quotation on the National Association of
Securities Dealers Automated Quotation System (“NASDAQ”), NASDAQ Global Market
or another national securities exchange, the determination shall be made by
reference to the closing price on the relevant date. If there is no closing
price for such date, the determination shall be made by reference to the last
date preceding such date for which there was a closing price.
“Incentive Stock Option” means any Stock Option designated and qualified as an
“incentive stock option” as defined in Section 422 of the Code.
“Non-Employee Director” means a member of the Board who is not also an employee
of the Company or any Subsidiary.
“Non-Employee Directors’ Deferred Compensation Program” means the Non-Employee
Directors’ Deferred Compensation Program established pursuant to the Plan and
attached hereto as Appendix A.
“Non-Qualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.
“Option” or “Stock Option” means any option to purchase shares of Stock granted
pursuant to Section 5.
“Other Share-Based Award” means any Award granted pursuant to Section 12.

 

3



--------------------------------------------------------------------------------



 



“Performance Cycle” means one or more periods of time, which may be of varying
and overlapping durations but which may not be shorter than one year, as the
Administrator may select, over which the attainment of one or more performance
criteria will be measured for the purpose of determining a grantee’s right to
and the payment of a Restricted Stock Award, Deferred Stock Award or Performance
Unit Award.
“Performance Unit Award” means Awards granted pursuant to Section 13.
“Restricted Stock Award” means Awards granted pursuant to Section 7.
“Stock” means the Common Stock, par value $0.01 per share, of the Company,
subject to adjustments pursuant to Section 3.
“Stock Appreciation Right” means any Award granted pursuant to Section 6.
“Subsidiary” means any corporation or other entity (other than the Company) in
which the Company has more than a 50% interest, either directly or indirectly.
“Unit” or “Units” means a unit or units of limited partnership interest in the
Operating Partnership.
“Unrestricted Stock Award” means any Award granted pursuant to Section 9.

SECTION 2.   ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES
AND DETERMINE AWARDS

A. Committee. The Plan shall be administered by either the Board or a committee
of not less than two Non-Employee Directors (in either case, the
“Administrator”).
B. Powers of Administrator. The Administrator shall have the power and authority
to grant Awards consistent with the terms of the Plan, including the power and
authority:
(i) to select the individuals to whom Awards may from time to time be granted;
(ii) to determine the time or times of grant, and the extent, if any, of
Incentive Stock Options, Non-Qualified Stock Options, Stock Appreciation Rights,
Restricted Stock Awards, Deferred Stock Awards, Unrestricted Stock Awards,
Dividend Equivalent Rights, Performance Unit Awards and Other Share-Based
Awards, or any combination of the foregoing, granted to any one or more
grantees;
(iii) to determine the number of shares of Stock to be covered by any Award;
(iv) to determine and modify from time to time the terms and conditions,
including restrictions, not inconsistent with the terms of the Plan, of any
Award, which terms and conditions may differ among individual Awards and
grantees, and to approve the form of written instruments evidencing the Awards;
(v) to accelerate at any time the exercisability or vesting of all or any
portion of any Award;

 

4



--------------------------------------------------------------------------------



 



(vi) subject to the provisions of Section 5(a)(ii), to extend at any time the
period in which Stock Options may be exercised;
(vii) to determine at any time whether, to what extent, and under what
circumstances distribution or the receipt of Stock and other amounts payable
with respect to an Award shall be deferred either automatically or at the
election of the grantee and whether and to what extent the Company shall pay or
credit amounts constituting interest (at rates determined by the Administrator)
or dividends or deemed dividends on such deferrals; and
(viii) at any time to adopt, alter and repeal such rules, guidelines and
practices for administration of the Plan (including the Non-Employee Directors’
Deferred Compensation Program) and for its own acts and proceedings as it shall
deem advisable; to interpret the terms and provisions of the Plan and any Award
(including related written instruments); to make all determinations it deems
advisable for the administration of the Plan; to decide all disputes arising in
connection with the Plan; and to otherwise supervise the administration of the
Plan.
All decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees.
C. Delegation of Authority to Grant Awards. Unless otherwise prohibited by
applicable law, the Administrator, in its discretion, may delegate to the Chief
Executive Officer of the Company all or part of the Administrator’s authority
and duties with respect to the granting of Awards, to individuals who are not
subject to the reporting and other provisions of Section 16 of the Exchange Act
or “covered employees” within the meaning of Section 162(m) of the Code. Any
such delegation by the Administrator shall include a limitation as to the amount
of Awards that may be granted during the period of the delegation and shall
contain guidelines as to the determination of the exercise price of any Stock
Option or Stock Appreciation Right, the conversion ratio or price of other
Awards and the vesting criteria. The Administrator may revoke or amend the terms
of a delegation at any time but such action shall not invalidate any prior
actions of the Administrator’s delegate or delegates that were consistent with
the terms of the Plan.
D. Indemnification. Neither the Board nor the Committee, nor any member of
either or any delegatee thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with the Plan, and the members of the Board and the Committee (and any delegatee
thereof) shall be entitled in all cases to indemnification and reimbursement by
the Company in respect of any claim, loss, damage or expense (including, without
limitation, reasonable attorneys’ fees) arising or resulting therefrom to the
fullest extent permitted by law and/or under any directors’ and officers’
liability insurance coverage which may be in effect from time to time.

SECTION 3.   STOCK ISSUABLE UNDER THE PLAN; MERGERS; SUBSTITUTION

A. Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 8,000,000 shares, subject to adjustment as
provided in Section 3(b). For purposes of this limitation, the shares of Stock
underlying any Awards which are forfeited, canceled, held back upon exercise of
an Option or settlement of an Award to cover

 

5



--------------------------------------------------------------------------------



 



the exercise price or tax withholding, reacquired by the Company prior to
vesting, satisfied without the issuance of Stock or otherwise terminated (other
than by exercise) shall be added back to the shares of Stock available for
issuance under the Plan. Subject to such overall limitations, shares of Stock
may be issued up to such maximum number pursuant to any type or types of Award;
provided, however, that Stock Options or Stock Appreciation Rights with respect
to no more than 500,000 shares of Stock may be granted to any one individual
grantee during any one calendar year period and no more than 2,000,000 shares
may be issued in the form of Incentive Stock Options. The shares available for
issuance under the Plan may be authorized but unissued shares of Stock or shares
of Stock reacquired by the Company.
B. Changes in Stock. Subject to Section 3(c) hereof, if, as a result of any
reorganization, recapitalization, reclassification, stock dividend, stock split,
reverse stock split or other similar change in the Company’s capital stock, the
outstanding shares of Stock are increased or decreased or are exchanged for a
different number or kind of shares or other securities of the Company, or
additional shares or new or different shares or other securities of the Company
or other non-cash assets are distributed with respect to such shares of Stock or
other securities, or, if, as a result of any merger or consolidation, sale of
all or substantially all of the assets of the Company, the outstanding shares of
Stock are converted into or exchanged for securities of the Company or any
successor entity (or a parent or subsidiary thereof), the Administrator shall
make an appropriate or proportionate adjustment in (i) the maximum number of
shares reserved for issuance under the Plan, (ii) the number of Stock Options or
Stock Appreciation Rights that can be granted to any one individual grantee and
the maximum number of shares that may be granted under a Performance-based
Award, (iii) the number and kind of shares or other securities subject to any
then outstanding Awards under the Plan, (iv) the repurchase price, if any, per
share subject to each outstanding Restricted Stock Award, and (v) the price for
each share subject to any then outstanding Stock Options and Stock Appreciation
Rights under the Plan. The Administrator shall also make equitable or
proportionate adjustments in the number of shares subject to outstanding Awards
and the exercise price and the terms of outstanding Awards to take into
consideration cash dividends paid other than in the ordinary course or any other
extraordinary corporate event. Notwithstanding the foregoing, no adjustment
shall be made under this Section 3(b) if the Administrator determines that such
action could cause any Award to fail to satisfy the conditions of any applicable
exception from the requirements of Section 409A or otherwise could subject the
grantee to the additional tax imposed under Section 409A in respect of an
outstanding Award or constitute a modification, extension or renewal of an
Incentive Stock Option within the meaning of Section 424(h) of the Code. The
adjustment by the Administrator shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares.
C. Change in Control Transactions. Notwithstanding anything contained herein,
the rights of the Chief Executive Officer, President and Chief Operating
Officer, Executive Vice President and Chief Financial Officer, Executive Vice
President and General Counsel and Chief Accounting Officer (and any other
officer who has entered into an employment or severance agreement with the
Company) following a Change in Control with respect to any accelerated
exercisability or vesting of time-based Awards shall be governed by the
so-called “double trigger” provisions of each of their individual employment or
severance agreements with the Company.

 

6



--------------------------------------------------------------------------------



 



For all other Awards granted to any individual who does not have an individual
employment or severance agreement with the Company, in the event of a Change in
Control, all Options and Stock Appreciation Rights that are not exercisable
immediately prior to the effective time of the Change in Control shall become
fully exercisable as of the effective time of the Change in Control and all
other Awards shall become fully vested and nonforfeitable as of the effective
time of the Change in Control, except as the Administrator may otherwise specify
with respect to particular Awards in the relevant Award documentation.
Upon the effective time of the Change in Control, the Plan and all outstanding
Awards granted hereunder shall terminate, unless provision is made in connection
with the Change in Control in the sole discretion of the parties thereto for the
assumption or continuation of Awards theretofore granted by the successor
entity, or the substitution of such Awards with new Awards of the successor
entity or parent thereof, with appropriate adjustment as to the number and kind
of shares and, if appropriate, the per share exercise prices, as such parties
shall agree (after taking into account any acceleration hereunder). In the event
of such termination, each grantee shall be permitted, within a specified period
of time prior to the consummation of the Change in Control as determined by the
Administrator, to exercise all outstanding Options and Stock Appreciation Rights
held by such grantee, including those that will become exercisable upon the
consummation of the Change in Control; provided, however, that the exercise of
Options and Stock Appreciation Rights not exercisable prior to the Change in
Control shall be subject to the consummation of the Change in Control.
Notwithstanding anything to the contrary in this Section 3(c), in the event of a
Change in Control pursuant to which holders of the Stock of the Company will
receive upon consummation thereof a cash payment for each share surrendered in
the Change in Control, the Company shall have the right, but not the obligation,
to make or provide for a cash payment to the grantees holding Options and Stock
Appreciation Rights, in exchange for the cancellation thereof, in an amount
equal to the difference between (A) the value as determined by the Administrator
of the consideration payable per share of Stock pursuant to the Change in
Control (the “Sale Price”) times the number of shares of Stock subject to
outstanding Options and Stock Appreciation Rights (to the extent then
exercisable at prices not in excess of the Sale Price) and (B) the aggregate
exercise price of all such outstanding Options and Stock Appreciation Rights.
D. Substitute Awards. The Administrator may grant Awards under the Plan in
substitution for stock and stock based awards held by employees, directors or
other key persons of another corporation in connection with the merger or
consolidation of the employing corporation with the Company or a Subsidiary or
the acquisition by the Company or a Subsidiary of property or stock of the
employing corporation. The Administrator may direct that the substitute awards
be granted on such terms and conditions as the Administrator considers
appropriate in the circumstances. Any substitute Awards granted under the Plan
shall not count against the share limitation set forth in Section 3(a).

SECTION 4.   ELIGIBILITY

Grantees under the Plan will be such full or part-time officers and other
employees, Non-Employee Directors and key persons (including consultants and
prospective employees) of the Company and its Subsidiaries as are selected from
time to time by the Administrator in its sole discretion.

 

7



--------------------------------------------------------------------------------



 



SECTION 5.   STOCK OPTIONS

Any Stock Option granted under the Plan shall be in such form as the
Administrator may from time to time approve.
Stock Options granted under the Plan may be either Incentive Stock Options or
Non-Qualified Stock Options. Incentive Stock Options may be granted only to
employees of the Company or any Subsidiary that is a “subsidiary corporation”
within the meaning of Section 424(f) of the Code. To the extent that any Option
does not qualify as an Incentive Stock Option, it shall be deemed a
Non-Qualified Stock Option.
A. Stock Options Granted to Employees, Non-Employee Directors and Key Persons.
The Administrator in its discretion may grant Stock Options to eligible
employees, Non-Employee Directors and key persons of the Company or any
Subsidiary. Stock Options granted pursuant to this Section 5(a) shall be subject
to the following terms and conditions and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable. If the Administrator so determines, Stock
Options may be granted in lieu of cash compensation at the optionee’s election,
subject to such terms and conditions as the Administrator may establish.
(i) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100% of the Fair
Market Value on the date of grant. If an employee owns or is deemed to own (by
reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation and an Incentive Stock Option is granted
to such employee, the option price of such Incentive Stock Option shall be not
less than 110 percent of the Fair Market Value on the grant date.
(ii) Option Term. The term of each Stock Option shall be fixed by the
Administrator, but no Incentive Stock Option shall be exercisable more than ten
years after the date the Incentive Stock Option is granted and no Non-Qualified
Stock Option shall be exercisable more than ten years after the date the
Non-Qualified Stock Option is granted. If an employee owns or is deemed to own
(by reason of the attribution rules of Section 424(d) of the Code) more than
10 percent of the combined voting power of all classes of stock of the Company
or any parent or subsidiary corporation and an Incentive Stock Option is granted
to such employee, the term of such Stock Option shall be no more than five years
from the date of grant.
(iii) Exercisability; Rights of a Stockholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a stockholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options.

 

8



--------------------------------------------------------------------------------



 



(iv) Method of Exercise. Stock Options may be exercised in whole or in part, by
giving written notice of exercise to the Company, specifying the number of
shares to be purchased. Payment of the purchase price may be made by one or more
of the following methods to the extent provided in the Option Award agreement:
(A) In cash, by certified or bank check or other instrument acceptable to the
Administrator;
(B) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that have been
beneficially owned by the optionee and are not then subject to restrictions
under any Company plan. Such surrendered shares shall be valued at Fair Market
Value on the exercise date;
(C) By the optionee delivering to the Company a properly executed exercise
notice together with irrevocable instructions to a broker to promptly deliver to
the Company cash or a check payable and acceptable to the Company for the
purchase price; provided that in the event the optionee chooses to pay the
purchase price as so provided, the optionee and the broker shall comply with
such procedures and enter into such agreements of indemnity and other agreements
as the Administrator shall prescribe as a condition of such payment procedure;
or
(D) By the optionee authorizing the Company to withhold from the shares of Stock
to be issued pursuant to the exercise of a Stock Option a number of shares with
an aggregate Fair Market Value (determined as of the date of such exercise) that
would satisfy the purchase price.
Payment instruments will be received subject to collection. The delivery of
certificates representing the shares of Stock to be purchased pursuant to the
exercise of a Stock Option will be contingent upon receipt from the optionee (or
a purchaser acting in his stead in accordance with the provisions of the Stock
Option) by the Company of the full purchase price for such shares and the
fulfillment of any other requirements contained in the Option Award agreement or
applicable provisions of laws. In the event an optionee chooses to pay the
purchase price by previously-owned shares of Stock through the attestation
method, the number of shares of Stock transferred to the optionee upon the
exercise of the Stock Option shall be net of the number of shares attested to.
(v) Annual Limit on Incentive Stock Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the shares of Stock
with respect to which Incentive Stock Options granted under this Plan and any
other plan of the Company or its parent and subsidiary corporations become
exercisable for the first time by an optionee during any calendar year shall not
exceed $100,000. To the extent that any Stock Option exceeds this limit, it
shall constitute a Non-Qualified Stock Option.

 

9



--------------------------------------------------------------------------------



 



B. Non-transferability of Options. No Stock Option shall be transferable by the
optionee otherwise than by will or by the laws of descent and distribution and
all Stock Options shall be exercisable, during the optionee’s lifetime, only by
the optionee, or by the optionee’s legal representative or guardian in the event
of the optionee’s incapacity. Notwithstanding the foregoing, the Administrator,
in its sole discretion, may provide in the Award agreement regarding a given
Option that the optionee may transfer his Non-Qualified Stock Options to members
of his immediate family, to trusts for the benefit of such family members, or to
partnerships in which such family members are the only partners, provided that
the transferee agrees in writing with the Company to be bound by all of the
terms and conditions of this Plan and the applicable Option.

SECTION 6.   STOCK APPRECIATION RIGHTS

A. Nature of Stock Appreciation Rights. A Stock Appreciation Right is an Award
entitling the recipient to receive an amount in cash or shares of Stock or a
combination thereof having a value equal to the excess of the Fair Market Value
of the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right, which price shall not be less than 100 percent of the Fair
Market Value of the Stock on the date of grant (or more than the option exercise
price per share, if the Stock Appreciation Right was granted in tandem with a
Stock Option) multiplied by the number of shares of Stock with respect to which
the Stock Appreciation Right shall have been exercised, with the Administrator
having the right to determine the form of payment.
B. Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator in tandem with, or independently of, any
Stock Option granted pursuant to Section 5 of the Plan. In the case of a Stock
Appreciation Right granted in tandem with a Non-Qualified Stock Option, such
Stock Appreciation Right may be granted either at or after the time of the grant
of such Option. In the case of a Stock Appreciation Right granted in tandem with
an Incentive Stock Option, such Stock Appreciation Right may be granted only at
the time of the grant of the Option.
A Stock Appreciation Right or applicable portion thereof granted in tandem with
a Stock Option shall terminate and no longer be exercisable upon the termination
or exercise of the related Option.
C. Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator, subject to the following:
(i) Stock Appreciation Rights granted in tandem with Options shall be
exercisable at such time or times and to the extent that the related Stock
Options shall be exercisable.
(ii) Stock Appreciation Rights not granted in tandem with Options shall have a
maximum term of ten years and a minimum vesting period of one year.
(iii) Upon exercise of a Stock Appreciation Right, the applicable portion of any
related Option shall be surrendered.

 

10



--------------------------------------------------------------------------------



 



(iv) All Stock Appreciation Rights shall be exercisable during the grantee’s
lifetime only by the grantee or the grantee’s legal representative.

SECTION 7.   RESTRICTED STOCK AWARDS

A. Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at such purchase price (which may be zero)
as determined by the Administrator, shares of Stock subject to such restrictions
and conditions as the Administrator may determine at the time of grant
(“Restricted Stock”). Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The grant of a Restricted Stock Award is contingent on the
grantee executing the Restricted Stock Award agreement. The terms and conditions
of each such agreement shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and grantees.
B. Rights as a Stockholder. Upon execution of a written instrument setting forth
the Restricted Stock Award and payment of any applicable purchase price, a
grantee shall have the rights of a stockholder with respect to the voting of the
Restricted Stock, subject to such conditions contained in the written instrument
evidencing the Restricted Stock Award. Unless the Administrator shall otherwise
determine, (i) uncertificated Restricted Stock shall be accompanied by a
notation on the records of the Company or the transfer agent to the effect that
they are subject to forfeiture until such Restricted Stock are vested as
provided in Section 7(d) below, and (ii) certificated Restricted Stock shall
remain in the possession of the Company until such Restricted Stock is vested as
provided in Section 7(d) below, and the grantee shall be required, as a
condition of the grant, to deliver to the Company such instruments of transfer
as the Administrator may prescribe.
C. Restrictions. Restricted Stock may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of except as specifically provided
herein or in the Restricted Stock Award agreement. Except as may otherwise be
provided by the Administrator either in the Award agreement or, subject to
Section 16 below, in writing after the Award agreement is issued, if any, if a
grantee’s employment (or other service relationship) with the Company and its
Subsidiaries terminates for any reason, any Restricted Stock that has not vested
at the time of termination shall automatically and without any requirement of
notice to such grantee from or other action by or on behalf of, the Company be
deemed to have been reacquired by the Company at its original purchase price
from such grantee or such grantee’s legal representative simultaneously with
such termination of employment (or other service relationship), and thereafter
shall cease to represent any ownership of the Company by the grantee or rights
of the grantee as a stockholder. Following such deemed reacquisition of unvested
Restricted Stock that are represented by physical certificates, grantee shall
surrender such certificates to the Company upon request without consideration.
D. Vesting of Restricted Stock. The Administrator at the time of grant shall
specify the date or dates and/or the attainment of pre-established performance
goals, objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or forfeiture shall
lapse. Notwithstanding the foregoing, in the event that any such

 

11



--------------------------------------------------------------------------------



 



Restricted Stock shall have a performance-based goal, the restriction period
with respect to such shares shall not be less than one year, and in the event
any such Restricted Stock shall have a time-based restriction, the restriction
period with respect to such shares shall not be less than three years.
Subsequent to such date or dates and/or the attainment of such pre-established
performance goals, objectives and other conditions, the shares on which all
restrictions have lapsed shall no longer be Restricted Stock and shall be deemed
“vested.” Except as may otherwise be provided by the Administrator either in the
Award agreement or, subject to Section 15 below, in writing after the Award
agreement is issued, a grantee’s rights in any shares of Restricted Stock that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or other service relationship) with the Company and its Subsidiaries
and such shares shall be subject to the provisions of Section 7(c) above.

SECTION 8.   DEFERRED STOCK AWARDS

A. Nature of Deferred Stock Awards. A Deferred Stock Award is an Award of
phantom stock units to a grantee, subject to restrictions and conditions as the
Administrator may determine at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The grant of a Deferred Stock
Award is contingent on the grantee executing the Deferred Stock Award agreement.
The terms and conditions of each such agreement shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees. Notwithstanding the foregoing, in the event that any such Deferred
Stock Award shall have a performance-based goal, the restriction period with
respect to such award shall not be less than one year, and in the event any such
Deferred Stock Award shall have a time-based restriction, the restriction period
with respect to such award shall not be less than three years. At the end of the
deferral period, the Deferred Stock Award, to the extent vested, shall be paid
to the grantee in the form of shares of Stock.
B. Election to Receive Deferred Stock Awards in Lieu of Compensation. The
Administrator may, in its sole discretion, permit a grantee to elect to receive
a portion of the cash compensation or Restricted Stock Award otherwise due to
such grantee in the form of a Deferred Stock Award. Any such election shall be
made in writing and shall be delivered to the Company no later than the date
specified by the Administrator and in accordance with rules and procedures
established by the Administrator. The Administrator shall have the sole right to
determine whether and under what circumstances to permit such elections and to
impose such limitations and other terms and conditions thereon as the
Administrator deems appropriate.
C. Rights as a Stockholder. During the deferral period, a grantee shall have no
rights as a stockholder; provided, however, that the grantee may be credited
with Dividend Equivalent Rights with respect to the phantom stock units
underlying his Deferred Stock Award, subject to such terms and conditions as the
Administrator may determine.
D. Restrictions. A Deferred Stock Award may not be sold, assigned, transferred,
pledged or otherwise encumbered or disposed of during the deferral period.

 

12



--------------------------------------------------------------------------------



 



E. Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 16 below, in writing after the
Award agreement is issued, a grantee’s right in all Deferred Stock Awards that
have not vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 9.   UNRESTRICTED STOCK AWARDS

The Administrator may, in its sole discretion, grant (or sell at par value or
such higher purchase price determined by the Administrator) an Unrestricted
Stock Award to any grantee pursuant to which such grantee may receive shares of
Stock free of any restrictions (“Unrestricted Stock”) under the Plan.
Unrestricted Stock Awards may be granted in respect of past services or other
valid consideration, or in lieu of cash compensation due to such grantee.

SECTION 10.   PERFORMANCE-BASED AWARDS TO COVERED EMPLOYEES

Notwithstanding anything to the contrary contained herein, if any Restricted
Stock Award, Deferred Stock Award or Performance Unit Award granted to a Covered
Employee is intended to qualify as “Performance-based Compensation” under
Section 162(m) of the Code and the regulations promulgated thereunder (a
“Performance-based Award”), such Award shall comply with the provisions set
forth below:
A. Performance Criteria. The performance criteria used in performance goals
governing Performance-based Awards granted to Covered Employees may include any
or all of the following: (i) revenue; (ii) revenue per employee; (iii) earnings
as determined by generally accepted accounting principles (“GAAP”); (iv) taxable
earnings; (v) GAAP or taxable earnings per employee; (vi) GAAP or taxable
earnings per share (basic or diluted); (vii) operating income; (viii) earnings
before interest, taxes, depreciation and amortization (“EBITDA”) or EBITDA per
share; (ix) funds from operations (“FFO”) or FFO per share; (x) funds available
for distribution “FAD” or FAD per share; (xi) operating margins (however
denominated); (xii) level of expenses, including capital expenses or corporate
overhead expenses; (xiii) cash flow or cash flow per share; (xiv) total
shareholder return; (xv) dividends paid or payable; (xvi) market share;
(xvii) profitability as measured by return ratios, including return on revenue,
return on assets, return on equity (including adjusted return on equity) and
return on investment; (xviii) cash flow; (xix) economic value added (economic
profit); and (xx) any one or more of these measures applied to either the
Company or any subset of the Company’s hotels. In addition, performance goals
may be established on a corporate-wide basis; with respect to one or more
business units, divisions, subsidiaries or business segments and in either
absolute terms or relative to the performance of one or more comparable
companies or an index covering multiple companies. The measurement of
performance against goals may exclude, if the Committee provides in individual
grant agreements, the impact of charges for restructurings, discontinued
operations, extraordinary items, and other unusual or non-recurring items, and
the cumulative effects of tax or accounting changes, each as defined by
generally accepted accounting principles and as identified in the financial
statements, management’s discussion and analysis or other SEC filing.

 

13



--------------------------------------------------------------------------------



 



B. Grant of Performance-based Awards. With respect to each Performance-based
Award granted to a Covered Employee, the Committee shall select, within the
first 90 days of a Performance Cycle (or, if shorter, within the maximum period
allowed under Section 162(m) of the Code) the performance criteria for such
grant, and the achievement targets with respect to each performance criterion
(including a threshold level of performance below which no amount will become
payable with respect to such Award). Each Performance-based Award will specify
the amount payable, or the formula for determining the amount payable, upon
achievement of the various applicable performance targets. The performance
criteria established by the Committee may be (but need not be) different for
each Performance Cycle and different goals may be applicable to
Performance-based Awards to different Covered Employees.
C. Payment of Performance-based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the performance criteria for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each Covered Employee’s
Performance-based Award, and, in doing so, may reduce or eliminate the amount of
the Performance-based Award for a Covered Employee if, in its sole judgment,
such reduction or elimination is appropriate.
D. Maximum Award Payable. The maximum Performance-based Award payable to any one
Covered Employee under the Plan for a Performance Cycle is 500,000 Shares
(subject to adjustment as provided in Section 3(b) hereof) and, for cash-based
awards, $5,000,000.

SECTION 11.   DIVIDEND EQUIVALENT RIGHTS

A. Dividend Equivalent Rights. A Dividend Equivalent Right is an Award entitling
the grantee to receive credits based on cash dividends that would have been paid
on the shares of Stock specified in the Dividend Equivalent Right (or other
award to which it relates) if such shares had been issued to and held by the
grantee. A Dividend Equivalent Right may be granted hereunder to any grantee as
a component of another Award or as a freestanding award. The terms and
conditions of Dividend Equivalent Rights shall be specified in the Award
agreement. Dividend equivalents credited to the holder of a Dividend Equivalent
Right may be paid currently or may be deemed to be reinvested in additional
shares of Stock, which may thereafter accrue additional equivalents. Any such
reinvestment shall be at Fair Market Value on the date of reinvestment or such
other price as may then apply under a dividend reinvestment plan sponsored by
the Company, if any. Dividend Equivalent Rights may be settled in cash or shares
of Stock or a combination thereof, in a single installment or installments. A
Dividend Equivalent Right granted as a component of another Award may provide
that such Dividend Equivalent Right shall be settled upon exercise, settlement,
or payment of, or lapse of restrictions on, such other award, and that such
Dividend Equivalent Right shall expire or be forfeited or annulled under the
same conditions as such other award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
such other award.

 

14



--------------------------------------------------------------------------------



 



B. Interest Equivalents. Any Award under this Plan that is settled in whole or
in part in cash on a deferred basis may provide in the grant for interest
equivalents to be credited with respect to such cash payment. Interest
equivalents may be compounded and shall be paid upon such terms and conditions
as may be specified by the grant.
C. Termination. Except as may otherwise be provided by the Administrator either
in the Award agreement or, subject to Section 16 below, in writing after the
Award agreement is issued, a grantee’s rights in all Dividend Equivalent Rights
or interest equivalents granted as a component of another Award that has not
vested shall automatically terminate upon the grantee’s termination of
employment (or cessation of service relationship) with the Company and its
Subsidiaries for any reason.

SECTION 12.   OTHER SHARE-BASED AWARDS

A. Nature of Other Share-Based Awards. Other forms of Awards (“Other Share-Based
Awards”) that may be granted under the Plan include Awards that are valued in
whole or in part by reference to, or are otherwise calculated by reference to or
based on, shares of Stock, including without limitation, (i) Units,
(ii) convertible preferred shares, convertible debentures and other convertible,
exchangeable or redeemable securities or equity interests (including Units),
(iii) membership interests in a Subsidiary or operating partnership and
(iv) Awards valued by reference to book value, fair value or performance
parameters relative to the Company or any Subsidiary or group of Subsidiaries.
For purposes of calculating the number of shares of Stock underlying an Other
Share-Based Award relative to the total number of shares of Stock reserved and
available for issuance under Section 3(a), the Administrator shall establish in
good faith the maximum number of shares of Stock to which a grantee of such
Other Share-Based Award may be entitled upon fulfillment of all applicable
conditions set forth in the relevant Award documentation, including vesting,
accretion factors, conversion ratios, exchange ratios and the like. If and when
any such conditions are no longer capable of being met, in whole or in part, the
number of shares of Stock underlying such Other Share-Based Award shall be
reduced accordingly by the Administrator and the related shares of Stock shall
be added back to the shares of Stock available for issuance under the Plan.
Other Share-Based Awards may be issued either alone or in addition to other
Awards granted under the Plan and shall be evidenced by an Award agreement. The
Administrator shall determine the recipients of, and the time or times at which,
Other Share-Based Awards shall be made; the number of shares of Stock or Units
to be awarded; the price, if any, to be paid by the recipient for the
acquisition of Other Share-Based Awards; and the restrictions and conditions
applicable to Other Share-Based Awards. Conditions may be based on continuing
employment (or other service relationship), computation of financial metrics
and/or achievement of pre-established performance goals and objectives. The
provisions of the grant of Other Share-Based Awards need not be the same with
respect to each recipient.
(b) Rights as Stockholder. Until such time as an Other Share-Based Award is
actually converted into, exchanged for, or paid out in shares of Stock, a
recipient shall have no rights as a stockholder.

 

15



--------------------------------------------------------------------------------



 



(c) Non-Transferability. Except as otherwise provided by the Administrator,
Other Share-Based Awards may not be sold, transferred, pledged, hypothecated or
assigned except by will or the laws of descent and distribution.
(d) Termination of Employment or Service. In the event that a recipient ceases
to be employed by or to provide services to the Company, or any Subsidiary, any
outstanding Other Share-Based Awards previously granted to such recipient shall
be subject to such terms and conditions as set forth in the Award agreement
governing such Other Share-Based Awards. Except as may otherwise be provided by
the Administrator either in the Award agreement, or, subject to Section 16
below, in writing after the Award agreement is issued, a grantee’s rights in all
Other Share-Based Awards that have not vested shall automatically terminate upon
the grantee’s termination of employment (or cessation of service relationship)
with the Company and its Subsidiaries for any reason.

SECTION 13.   PERFORMANCE UNIT AWARDS.

The Committee may, in its sole discretion, grant cash-based awards to any
grantee, subject to the attainment of pre-established performance goals based on
the attainment of performance criteria including those described in this Plan,
in such amount and upon such terms, and subject to such conditions, as the
Committee shall determine at the time of grant (“Performance Unit Award”).

SECTION 14.   TAX WITHHOLDING

A. Payment by Grantee. Each grantee shall, no later than the date as of which
the value of an Award or of any Stock or other amounts received thereunder first
becomes includable in the gross income of the grantee for Federal income tax
purposes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, any Federal, state, or local taxes of any
kind required by law to be withheld with respect to such income. The Company and
its Subsidiaries shall, to the extent permitted by law, have the right to deduct
any such taxes from any payment of any kind otherwise due to the grantee. The
Company’s obligation to deliver stock certificates to any grantee is subject to
and conditioned on tax obligations being satisfied by the grantee.
B. Payment in Stock. The required tax withholding obligation may be satisfied,
in whole or in part, (i) by the Company withholding from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy the
minimum withholding amount due (“Share Withholding”), or (ii) subject to
approval by the Administrator, by the grantee transferring to the Company shares
of Stock owned by the grantee with an aggregate Fair Market Value (as of the
date the withholding is effected) that would satisfy the withholding amount due.
The Administrator has specifically approved the use of Share Withholding with
respect to all Awards made under the Plan and any dividends paid thereon.

 

16



--------------------------------------------------------------------------------



 



SECTION 15.   TRANSFER, LEAVE OF ABSENCE, ETC.

For purposes of the Plan, the following events shall not be deemed a termination
of employment:
A. a transfer to the employment of the Company from a Subsidiary or from the
Company to a Subsidiary, or from one Subsidiary to another; or
B. an approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing.

SECTION 16.   SECTION 409A AWARDS

To the extent that any Award is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A (a “409A Award”), the Award
shall be subject to such additional rules and requirements as specified by the
Administrator from time to time in order to comply with Section 409A. In this
regard, if any amount under a 409A Award is payable upon a “separation from
service” (within the meaning of Section 409A) to a grantee who is then
considered a “specified employee” (within the meaning of Section 409A), then no
such payment shall be made prior to the date that is the earlier of (i) six
months and one day after the grantee’s separation from service, or (ii) the
grantee’s death, but only to the extent such delay is necessary to prevent such
payment from being subject to interest, penalties and/or additional tax imposed
pursuant to Section 409A. Further, the settlement of any such Award may not be
accelerated except to the extent permitted by Section 409A.

SECTION 17.   AMENDMENTS AND TERMINATION

The Board may, at any time, amend or discontinue the Plan and the Administrator
may, at any time, amend or cancel any outstanding Award for the purpose of
satisfying changes in law or for any other lawful purpose, but no such action
shall adversely affect rights under any outstanding Award without the holder’s
consent. Except as provided in Section 3(b) or 3(c), in no event may the
Administrator exercise its discretion to reduce the exercise price of
outstanding Stock Options or effect repricing through cancellation and
re-grants. Any material Plan amendments (other than amendments that curtail the
scope of the Plan), including any Plan amendments that (i) increase the number
of shares reserved for issuance under the Plan, (ii) expand the type of Awards
available, materially expand the eligibility to participate or materially extend
the term of the Plan, or (iii) materially change the method of determining Fair
Market Value, shall be subject to approval by the Company stockholders entitled
to vote at a meeting of stockholders. In addition, to the extent determined by
the Administrator to be required by the Code to ensure that Incentive Stock
Options granted under the Plan are qualified under Section 422 of the Code or to
ensure that compensation earned under Awards qualifies as performance-based
compensation under Section 162(m) of the Code, Plan amendments shall be subject
to approval by the Company stockholders entitled to vote at a meeting of
stockholders. Nothing in this Section 17 shall limit the Administrator’s
authority to take any action permitted pursuant to Section 3(c).

 

17



--------------------------------------------------------------------------------



 



SECTION 18.   STATUS OF PLAN

With respect to the portion of any Award that has not been exercised and any
payments in cash, Stock or other consideration not received by a grantee, a
grantee shall have no rights greater than those of a general creditor of the
Company unless the Administrator shall otherwise expressly determine in
connection with any Award or Awards. In its sole discretion, the Administrator
may authorize the creation of trusts or other arrangements to meet the Company’s
obligations to deliver Stock or make payments with respect to Awards hereunder,
provided that the existence of such trusts or other arrangements is consistent
with the foregoing sentence.

SECTION 19.   GENERAL PROVISIONS

A. No Distribution; Compliance with Legal Requirements. The Administrator may
require each person acquiring Stock pursuant to an Award to represent to and
agree with the Company in writing that such person is acquiring the shares
without a view to distribution thereof.
No shares of Stock shall be issued pursuant to an Award until all applicable
securities law and other legal and stock exchange or similar requirements have
been satisfied. The Administrator may require the placing of such stop-orders
and restrictive legends on certificates for Stock and Awards as it deems
appropriate.
B. Delivery of Stock Certificates. Stock certificates to grantees under this
Plan shall be deemed delivered for all purposes when the Company or a stock
transfer agent of the Company shall have mailed such certificates in the United
States mail, addressed to the grantee, at the grantee’s last known address on
file with the Company. Uncertificated Stock shall be deemed delivered for all
purposes when the Company or a Stock transfer agent of the Company shall have
given to the grantee by United States mail, addressed to the grantee, at the
grantee’s last known address on file with the Company, notice of issuance and
recorded the issuance in its records (which may include electronic “book entry”
records).
C. Other Compensation Arrangements; No Employment Rights. Nothing contained in
this Plan shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary.
D. Trading Policy Restrictions. Option exercises and other Awards under the Plan
shall be subject to such Company’s insider trading policy and procedures, as in
effect from time to time.

 

18



--------------------------------------------------------------------------------



 



E. Designation of Beneficiary. Each grantee to whom an Award has been made under
the Plan may designate a beneficiary or beneficiaries to exercise any Award or
receive any payment under any Award payable on or after the grantee’s death. Any
such designation shall be on a form provided for that purpose by the
Administrator and shall not be effective until received by the Administrator. If
no beneficiary has been designated by a deceased grantee, or if the designated
beneficiaries have predeceased the grantee, the beneficiary shall be the
grantee’s estate.

SECTION 20.   EFFECTIVE DATE OF PLAN

This Plan shall become effective upon approval by the holders of a majority of
the votes cast at a meeting of stockholders at which a quorum is present.
Subject to such approval by the stockholders and to the requirement that no
Stock may be issued hereunder prior to such approval, Stock Options and other
Awards may be granted hereunder on and after adoption of this Plan by the Board.
No grants of Stock Options and other Awards may be made hereunder after the
tenth (10th) anniversary of the Effective Date and no grants of Incentive Stock
Options may be made hereunder after the tenth (10th) anniversary of the date the
Plan is approved by the Board.

SECTION 21.   GOVERNING LAW

This Plan and all Awards and actions taken thereunder shall be governed by, and
construed in accordance with, the laws of the State of Maryland, applied without
regard to conflict of law principles.

     
DATE APPROVED BY BOARD OF DIRECTORS:
  June 4, 2004
 
   
DATE APPROVED BY STOCKHOLDERS:
  June 4, 2004
 
   
DATE AMENDED AND RESTATED PLAN
   
APPROVED BY BOARD OF DIRECTORS:
  February 27, 2007
 
   
DATE AMENDED AND RESTATED PLAN
   
APPROVED BY STOCKHOLDERS
  April 26, 2007
 
   
DATE AMENDED PLAN APPROVED
   
BY BOARD OF DIRECTORS
   
(STOCKHOLDER APPROVAL NOT REQUIRED)
  April 28, 2010

 

19



--------------------------------------------------------------------------------



 



APPENDIX A
NON-EMPLOYEE DIRECTORS’
DEFERRED COMPENSATION PROGRAM
UNDER THE DIAMONDROCK HOSPITALITY COMPANY
2004 STOCK OPTION AND INCENTIVE PLAN
I. INTRODUCTION
The DiamondRock Hospitality Company Non-Employee Directors’ Deferred
Compensation Program (the “Program”), effective April 28, 2010, is established
pursuant to the DiamondRock Hospitality Company 2004 Stock Option and Incentive
Plan, as amended and restated on February 27, 2007 and as further amended on
April 28, 2010 (the “Plan”) and permits a Director who is not an employee (a
“Non-Employee Director”) of DiamondRock Hospitality Company (the “Company”) to
defer receipt of certain equity compensation payable to him or her by the
Company. Capitalized terms used but not defined herein shall have the meaning
given such terms in the Plan.
II. ADMINISTRATION
The Program shall be administered by the Board of Directors of the Company or a
designated committee thereof (the “Administrator”). The Administrator shall have
complete discretion and authority with respect to the Program and its
application, except as expressly limited by the Program.
III. ELIGIBILITY
All Non-Employee Directors are eligible to participate in the Program.

 

20



--------------------------------------------------------------------------------



 



IV. DEFERRAL OF ANNUAL EQUITY GRANT
A Non-Employee Director may elect in advance to defer the receipt of the annual
Unrestricted Stock Award under the Plan that is generally made to Non-Employee
Directors following the Company’s annual stockholders meeting (the “Eligible
Grant”). To make an election to defer the Eligible Grant, the Non-Employee
Director must execute and deliver to the Administrator an election form
specifying that he or she wishes to defer his Eligible Grant. Except with
respect to a newly elected or appointed Non-Employee Director or in connection
with the establishment of this Program, any election under this paragraph shall
apply only to Eligible Grants that are earned with respect to services to be
performed beginning on or after the start of the next calendar year after such
election is made. A Non-Employee Director who is serving as a Director on the
Effective Date may, within 30 days of the Effective Date, file a deferral
election which shall apply only to Eligible Grants that are earned with respect
to services performed subsequent to the election. A newly elected or appointed
Non-Employee Director, may, within 30 days of becoming a Non-Employee Director,
file a deferral election which shall apply only to Eligible Grants that are
earned with respect to services to be performed subsequent to the election. An
election shall remain in effect from year to year, until a new election becomes
effective with respect to Eligible Grants to be made in the next calendar year.
A Non-Employee Director may revoke his or her deferral election with respect to
Eligible Grants that are issuable in the calendar year beginning after the
calendar year in which such revocation is received and accepted by the Company.
A. Deferred Account. As of the date of grant of the Eligible Grant, a
Non-Employee Director’s deferred account (“Account”) shall be credited with a
number of whole and fractional Deferred Stock Units equal to the number of
shares of Stock that would otherwise be issued to him or her pursuant to the
Unrestricted Stock Award absent the election described above.

 

21



--------------------------------------------------------------------------------



 



B. Dividend Equivalent Amounts. Whenever dividends are paid with respect to the
Stock, each Account shall be credited with a number of whole and fractional
Deferred Stock Units determined by multiplying the dividend value per share by
the Deferred Stock Unit balance of the Account on the record date and dividing
the result by the fair market value of a share of Stock on the dividend payment
date. The Administrator may in the future permit Non-Employee Directors to elect
whether dividends will be deferred or paid currently; provided that any such
election complies with the requirements of Section 409A of the Code. In the
absence of any such election, dividends shall be deferred as described in the
first sentence of this Section IV.B.
C. Designation of Beneficiary. A Non-Employee Director may designate one or more
beneficiaries to receive payments from his or her Account in the event of his or
her death. A designation of beneficiary shall apply to a specified percentage of
a Non-Employee Director’s Account. Such designation, or any change therein, must
be in writing and shall be effective upon receipt by the Company. If there is no
effective designation of beneficiary, or if no beneficiary survives the
Non-Employee Director, the estate of the Non-Employee Director shall be deemed
to be the beneficiary. All payments to a beneficiary or estate shall be made in
a lump sum in shares of Stock, with any fractional share paid in cash.
D. Payment. All Deferred Stock Units credited to a Non-Employee Director’s
Account shall be paid in shares of Stock to the Non-Employee Director, or his or
her designated beneficiary (or beneficiaries) or estate, in a lump sum;
provided, however, that any fractional shares shall be paid in cash. Such
payment shall be made as soon as practicable on the first business day that
occurs six months after the Non-Employee Director ceases to be a member of the
Board of Directors of the Company so long as such cessation of membership
constitutes a “separation from service” for purposes of Section 409A of the
Code. If such cessation of

 

22



--------------------------------------------------------------------------------



 



membership on the Board does not constitute a “separation from service” for
purposes of Section 409A of Code, the payment shall be made on the first
business day that occurs six months after such Non-Employee Director has such a
separation from service. Notwithstanding the foregoing, in the event of a Change
in Control (as defined in Section 3(c) of the Plan) which constitutes a change
in ownership or effective control of the Company or a change in ownership of a
substantial portion of the Company’s assets for purposes of Section 409A of the
Code, all Accounts under the Program shall become immediately payable on the
date of such Change in Control in a lump sum in either shares of Stock or in
cash, as determined by the Administrator.
V. ADJUSTMENTS
The Administrator shall make appropriate or proportionate adjustments in the
number of Deferred Stock Units credited to Non-Employee Directors’ Accounts in
accordance with Section 3(b) of the Plan.
VI. AMENDMENT OR TERMINATION OF PROGRAM
The Company reserves the right to amend or terminate the Program at any time, by
action of its Board of Directors, provided that no such action shall adversely
affect a Non-Employee Director’s right to receive compensation earned before the
date of such action or his or her rights under the Program with respect to
amounts credited to his or her Account before the date of such action. In no
event shall the distribution of Accounts to Non-Employee Directors be
accelerated or delayed by virtue of any amendment or termination of the Program,
except to the extent permitted by Section 409A of the Code.

 

23



--------------------------------------------------------------------------------



 



VII. MISCELLANEOUS PROVISIONS
A. Notices. Any notice required or permitted to be given by the Company or the
Administrator pursuant to the Program shall be deemed given when personally
delivered or deposited in the United States mail, registered or certified,
postage prepaid, addressed to the Non-Employee Director at the last address
shown for the Non-Employee Director on the records of the Company.
B. Nontransferability of Rights. During a Non-Employee Director’s lifetime, any
payment under the Program shall be made only to him. No sum or other interest
under the Program shall be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, and any attempt by a
Non-Employee Director or any beneficiary under the Program to do so shall be
void. No interest under the Program shall in any manner be liable for or subject
to the debts, contracts, liabilities, engagements or torts of a Non-Employee
Director or beneficiary entitled thereto.
C. Company’s Obligations to Be Unfunded and Unsecured. The Accounts maintained
under the Program shall at all times be entirely unfunded, and no provision
shall at any time be made with respect to segregating assets of the Company
(including Stock) for payment of any amounts hereunder. No Non-Employee Director
or other person shall have any interest in any particular assets of the Company
(including Stock) by reason of the right to receive payment under the Program,
and any Non-Employee Director or other person shall have only the rights of a
general unsecured creditor of the Company with respect to any rights under the
Program.

 

24



--------------------------------------------------------------------------------



 



D. Section 409A. The Program is intended to comply with Section 409A of the Code
and shall be interpreted accordingly.
E. Governing Law. The terms of the Program shall be governed, construed,
administered and regulated in accordance with the laws of the State of Maryland.
In the event any provision of this Program shall be determined to be illegal or
invalid for any reason, the other provisions shall continue in full force and
effect as if such illegal or invalid provision had never been included herein.
F. Effective Date of Program. The Program shall become effective upon the date
specified in Section I hereof.

 

25